Mr. Justice HerNÁNdez
delivered the opinion of the court.
An action was prosecuted in the District Court of Huma-cao to secure the annulment of a private contract of settlement executed by Manuela Gutman, widow of Bustelo, and her daughters by her first marriage named Petronila Patricia Bios de Noya and Maria Bios, widow of Bubio; which action, brought by Maria Bios, was consolidated with another action brought by Petronila Patricia Bios to secure a division of the property held by them in common by virtue of the said settlement, and in the said second action counsel for Petronila Patricia Bios, on November 11, 1902, raised an incidental issue seeking to secure, by means of the proper legal formalities, the appointment of an administrator to take charge of, care for, develop, and exploit the properties of the joint ownership recorded in the registry of property in favor of María and Petronila Patricia Bios, the said properties consisting, according to a certificate issued by the Begistrar of Property *586of Iiumacao, of the estates hereinafter mentioned, the boundaries whereof are given in the said certificate:
A property known as “Los Braciles” situated in barrio Antón Ruiz within the municipal jurisdiction of Iiumacao, composed of 158.23 cuerdas of land; another property called “Lebrón,” situated in said barrio Antón Ruiz, composed of 28.027 cuerdas; another property without any name, situated in 'the same barrio, composed of 18.40 cuerdas; another property also without name, situated in said barrio and composed of 43.69 cuerdas; another property known as “Estancia Peña,” also situated in barrio Antón Ruiz composed of 20 cuerdas; and an estate known as “San José de las Muías,” situated in barrios Antón Ruiz and Manvichi within the municipal jurisdiction of Iiumacao and which extends to barrio Rio Blanco, which belongs to the municipal jurisdiction of Naguabo, composed of 1,666.126 cuerdas.
In support of her petition Petronila Patricia Ríos y Noya alleges that she and Maria being owners each of an undivided one-half interest in the aforesaid properties, it is just that they should each participate equally in the profits and benefits, as well as in the liabilities thereof, and inasmuch as the latter is enjoying the same, and as the plaintiff has not received one cent therefrom, notwithstanding the fact that she was given judicial possession thereof by the court, the said Maria not having consented to a division of the property held in common, it is necessary to put an end to such a state of affairs by the judicial appointment of an administrator, in accordance with paragraph 3 of section 398 of the Civil Code.
The LIumacao court, by an order made on the 12th of November aforesaid, notified María Rios of the incidental issue raised, and counsel moved for a reconsideration of the said order, alleging that properly speaking this question was not incidental to the complaint, whereby the action of com-muni dividundo was prosecuted, and therefore that the incidental issue should 'have been overruled by the court of its *587own motion, in accordance with, the provisions of article 742 of the Law of Civil Procedure. This motion was opposed by counsel for Petronila Patricia Bios on the ground that the matter in question was certainly an incident to the proceedings in which the action of communi dividundo was prosecuted, and the Humacao court,'by an order of December 31st, following, denied the motion for a reconsideration and required Maria Bios to answer the complaint filed in the incidental issue.
Maria Bios did so answer the said complaint, alleging that it could not he considered as an incidental issue, because it could not have any special influence upon the result of the main action, and that it has no connection with the legality of the proceeding,- its object being involved in the main action, since the products were to be divided in order to determine what part of the same belonged to Petronila Bios, in case it should be so ordered by judgment of the court, it is evident that such part would necessarily become the sole property of the joint owner to whom it might be awarded, who would have full power to manage and enjoy it; that if it is the intention, as may be inferred from the statements of the adverse party herself, to prevent Maria Bios from continuing to appropriate the products of the properties, which allegation is absolutely untrue, she is exercising by way of an incidental issue one of the rights of ownership of which she considers herself to have been deprived, which is the right to the usufruct of the properties, and this is a matter that cannot be considered in an incidental issue but only in an ordinary action; that as there is an action pending to secure the annulment of a private contract for the division of inherited property, improperly called a settlement, as also the annulment of proceedings to obtain a dominion title, upon the final decision of which case depend all of the steps thus far taken and which may be taken by counsel for Petronila Bios in connection with the properties involved in the said contract *588and proceeding, the application of the said Petronila Ríos for the appointment of an administrator cannot at this time be considered, because any action which might be taken looking to the appointment of such an administrator would bring -serious responsibilities npon, and prejudice the interests of, the judges who must finally decide whether the properties which appear recorded in the registry in the names of María and Petronila Ríos are their exclusive property, or whether, by reason of the death of Manuela Gutman, they now belong to all her heirs, and those of her first husband, José María Ríos; that section 398 of the Civil Code may be conveniently applied in considering a question of joint ownership of property which is perfectly defined by the designation of the adjoining owners, but not when, as in the case at bar, litigation is pending upon the matter; that the incidental issue having been raised in the action brought by Petronila Ríos to obtain a division of the property held in common, which action was ordered to be consolidated with the action for the annulment of a proceeding to obtain a dominion title which was prosecuted as a consequence thereof, it is clear that the same reasons which were taken into account upon ordering the consolidation of both actions, a decision cannot now be rendered in the incidental issue which might be in conflict with the final judgment which might in due time be rendered in those actions; and much less can the administration of the property in question be put in the hands of a stranger, to the obvious prejudice of the interests of María Ríos and the other joint owners of the said property; that María Ríos has been in possession of the “Hacienda Muías” by virtue of a written contract of lease entered into with Manuela Gutman, which contract must be respected by all her heirs, one of whom is Petronila Ríos, inasmuch as that contract must continue in force until it is declared extinguished by the courts or by the consent of all the heirs of José María Ríos and Manuela Gutman; that the properties in question do not belong exclusively to María and Petronila *589Ríos, as is evidenced by the fact that rent was paid to Manuela Gutman until the date of-her death; and that the judgment of the Supreme Court of Spain of June 20, 1900, emphatically holds that where actions of communi dividundo and familae erciscundae are prosecuted, nothing can be considered except division of the thing or the common inheritance.
At the stage of the incidental issue where evidence is taken, the Estate of Manuela Gutman was cited on the petition of María Rios, because her counsel considered that the said Estate should be a party to the incidental issue, since Manuela Gutman had been a party to the action to secure the annulment of the contract of settlement, and the proceedings to obtain a dominion title, with which action the suit to obtain a division of the property so ‘held in common was consolidated; and Attorney Rafael López Landrón having appeared in behalf of the children by the second marriage of Manuela Gutman, he made no opposition to the incidental action, but, on the contrary, at the oral trial he expressly stated that he would not oppose the same.
From the evidence introduced by the parties it appears, among other things, which are not material to the matter in dispute: 1. That by virtue of the settlement agreed to by Manuela Gutman and her daughters, María and Petronila, they jointly prosecuted a proceeding to prove their ownership to the properties which belonged to each of them in accordance with the said settlement, those of Petronila and Maria being held jointly and in undivided one-half interests, and being the same ones to which the incidental issue refers, which proceeding to prove ownership was approved by the District Court of Humacao in an order of November 16, 1901, the Supreme Court having dismissed the appeal in cassation which was taken from the aforesaid order by a decision rendered June 4th of the following year. 2. That by an order of July 9, 1902, in a proceeding prosecuted by Petronila Ríos to secure judicial possession of several properties, which *590are the ones referred to in the petition for an administrator, the District Court of Humacao ordered that possession be given to Petronila Eios of her undivided one-half interest in the properties aforesaid, it not appearing that such possession was actually given. (3) That by a private instrument executed November 13, 1897, Manuela Gutman, widow of Bustelo, as the representative of the Estate of Eios, leased to Eicardo Eubio, the deceased 'husband of Maria Eios, the estate known as “Muías,” for a term of four years, to be counted from the first day of December of said year, at a monthly rental of 200 pesos of the money current at the time of such payment, of which 200 pesos, $50 belonged to the Estate of Bustelo, 40 cuerdas of the valley land in said property belonging to the said Estate. (4) That Maria Eios presented rent receipts of the “Muías” property for the months of January, February, March and April of the year 1901 and from May of the same year to January, 1902. (5) That on December 26, 1901, Petronila Eios brought suit in the District Court of ITumacao against Manuela Gutman to compel her to make immediate delivery of all the lands and appurtenances composing the estate of “San José de las Muías,” situated in the municipal jurisdiction of Humacao, and of the lands constituting the estate known as “Culo Prieto,” situated within the municipal jurisdiction of Naguabo, together with indemnity for .the consequent damages and losses, excluding 40 cuerdas from the estate first mentionel, which belong to the Estate of Bustelo. This complaint was answered by Manuela Gutman, who alleged among other things that Maria Eios, widow of Eubio, was the one who placed obstacles in the way of the demands of the plaintiff. (6) That Maria Eios also brought an action to obtain a conciliation before the municipal court of the Cathedral district of this city on October 31, 1901, against Manuela Gutman, seeking among other things to compel delivery of the estate known as “Culo Prieto,” situated within the municipal jurisdiction *591of Naguabo, in which estate she owned an undivided one-half interest, her sister Petronila owning the other undivided one-half interest therein by virtue of a testamentary settlement of the properties left upon the death of their father, José María Eíos, and of their brother, José María Ríos y Gutman.
The District Court of Humacao, by judgment of November 2d of the year last past, sustained the incidental complaint and in consequence thereof adjudged the defendant Maria Rios widow of Rubio, to submit to the appointment of an administrator for the properties which were the object of the complaint, said administrator to be designated by the court in virtue of the discretionary powers thereupon conferred by the law, under the formalities and with the powers and duties pertaining to such office, pursuant to the applicable provisions of section 4, title 9, book 2 of the Law of Civil Procedure, with costs of the incidental issue against the said María Rios.
Prom that judgment counsel for María Rios took an appeal, which was allowed and the record having been sent up to this Supreme Court, after citation and summons of the parties and after they had been served with copies of the record, a day was set for the hearing, at which only counsel for respondents appeared.
Such are the facts involved in the appeal now submitterl for the decision of this court.
As will be seen, the legal question submitted is simply whether or not the appointment of an administrator for the rural estates mentioned in the complaint was proper. Those properties at the present time belong in undivided and equal parts to Petronila Patricia Ríos y Noy a and her sister Maria Rios, widow of Rubio, as is shown by the records of the title of joint ownership entered in the Registry of Property of Humacao as the result of a proceeding to obtain a dominion title approv.ed by an order of November 16, 1901. Although the annulment of that proceeding may be the object of a suit *592prosecuted by María Bios, so long as the annulment sought is not declared, the co-ownership must continue in existence, together with all its legal consequences, and therefore at the present time there exists a joint ownership of the properties which, in the absence of special provisions or contracts, must be governed by the provisions of Title III of book 2 of the Civil Code now in force.
Said Title, after giving some of the rules governing property owned in common, in its section 405, which is a copy of article 398 of the former Code, says:
“The resolution of the majority of the participants as to the management and better enjoyment of the thing held in common shall be binding (on all).
“A majority shall not be deemed to exist except when the resolution has been taken by the participants representing a majority of the interests which constitute the object of the common ownership.
“If no majority results, or if the resolution of the majority is seriously prejudicial to the persons interested in the thing held in common, the district court, on petition of any of the parties, shall decree what may be proper, including the appointment of an administrator.
“When a part of a thing belongs privately to one or to several of the part owners and the remainder in common, the preceding provisions shall only apply to the part held in common. ’ ’
Iu this case, Petronila and Maria Bios, far from being-satisfied with the management and enjoyment of the properties held in common, are in absolute disagreement, so much so that the former has brought a suit against the latter to obtain a division of the common property, and the latter has brought an action against the former to secure the annulment of a contract constituting said common ownership, the time therefore having arrived which is provided for by law for the District Court of Humacao to appoint an administrator iu the exercise of its discretionary powers.
This could not be prevented by the contract of lease of the estate known as “San José de las Muías,” one of the es*593tates included in the property held in common, and executed on November 13,1897, by Manuela Gutman and Eicardo Eubio, the deceased husband of María Eios, to continue for a term of four years, for aside from the fact that the constitution of the common ownership took place upon a date subsequent to that of the lease, the term of said contract had expired when the application for an administration was made, and there is nothing in the record to warrant us in holding that it should still be deemed to continue in existence by virtue of a renewal by tacit consent for the term provided for by article 1566 of the old Civil Code taken in connection with articles 1577 and 1581 of the same code which correspond to sections 1469, 1480 and 1484 of the new Civil Code. Furthermore, the existence of the lease would not prevent the administrator from exercising the functions of that office, nor does. judicial administration of properties prejudge the result of the suits pending to obtain a division of the property held in common, the annulment of the proceeding to obtain a dominion title, and the settlement which brought about the prosecution of the said proceeding. The said administration is subordinate to the result of those suits and will subsist or not as may be compatible with the final judgment which may be rendered therein.
Nor is there any doubt whatever that the matter in dispute is and should be considered as an issue incidental to the action to obtain a division of the properties held in common and which are to be submitted to administration, since it is immediately related to the object of said action, and the decisions of the courts have held that the administration of property involved in litigation constitutes an incident separate and distinct from the action itself, thus facilitating the course of the main proceeding, making it unnecessary to submit to the long delays of an ordinary action in order to obtain a consideration and decision of a mere question of administration.
For the reasons hereinbefore stated we are of opinion that the judgment rendered by the District Court of Humacao *594on November 2d of last year should be affirmed, with the costs of the appeal against appellant.

Affirmed.

Chief Justice Quinones and Justices Figueras, MacLeary, and Wolf concurred.